                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )   CRIM. CASE NO. 2:13-cr-40-ECM
                                             )               (WO)
BRYANT ALLEN THOMPSON                        )


                         MEMORANDUM OPINION and ORDER

      Now pending before the Court is Defendant Bryant Allen Thompson’s (“Thompson”) pro

se motion based on updated information for judicial recommendation concerning residential

reentry center placement filed on January 21, 2020.          (Doc. 207).     Thompson seeks a

recommendation from the Court to the Federal Bureau of Prisons (“BOP”) that he receive twelve

months placement in a Residential Reentry Center. (Id.). The United States previously deferred

to the Court as to whether the Defendant’s motion should be granted. (Doc. 205).

      On June 3, 2014, Thompson was sentenced to a one hundred and twenty (120) month term

of imprisonment after being convicted of conspiracy to defraud the government, wire fraud and

aggravated identity theft. (Doc. 150). Thompson’s scheduled release date has been moved

forward to February 3, 2022 due to Thompson’s successful completion of the BOP’s RDAP

program. (Doc. 207). Thompson requests a judicial recommendation for maximum placement

in a Residential Reentry Center so that he can better parent his daughter and reintegrate into his

community. In support of his motion, Thompson asserts that he has an “exemplary prison record”

and he has availed himself of the numerous classes offered by the BOP to improve himself. He

has completed the BOP’s Residential Drug Abuse Program; completed courses in parenting, real
estate, home ownership, finance, business planning, credit, investments, and gardening. He also

completed his GED while incarcerated.

       The BOP is responsible for designating “the place of the prisoner’s imprisonment.” 18

U.S.C. § 3621(b). The Second Chance Act, 18 U.S.C. § 3624, permits the BOP to place a

prisoner in a Residential Reentry Center to afford the prisoner “a reasonable opportunity to adjust

to and prepare for the reentry . . . into the community.” 18 U.S.C. § 3624(b)(1). In determining

where a prisoner should serve his sentence, the BOP considers five factors listed in 18 U.S.C. §

3621(b), including any recommendation from the Court. Although the Director is responsible

for Thompson’s eventual placement, the BOP must consider “any statement by the court . . .

recommending a type of penal or correctional facility as appropriate.” 18 U.S.C. § 3621(b)(4)(B).

For the reasons that follow, the Defendant’s motion for a judicial recommendation is due to be

granted.

       The Court is impressed with the actions Thompson has taken while incarcerated to improve

himself, and commends him on his successes to date. Thompson has offered evidence that he

has completed 9 classes offered by the BOP, as well as RDAP, designed to assist him in

developing skills that will aid him in his re-entry into his community. He represents to the Court

that he has a “flawless disciplinary record,” and has earned “positive performance evaluations for

[his] institutional job assignment.” (Doc. 200 at 2). He participates in self-help and self-

improvement classes. (Id.). He has family support, and desires to become a contributing

member of society upon his release.



                                                 2
       Accordingly, upon consideration of the motion, and for good cause, it is

       ORDERED that the Defendant’s motion for a judicial recommendation concerning length

of residential reentry center placement (doc. 207) is GRANTED and the Court RECOMMENDS

that the Defendant be transferred to a local Residential Reentry Center twelve (12) months prior

to the completion of his sentence.

       Done this the 31st day of January, 2020.

                                        /s/Emily C. Marks
                                     EMILY C. MARKS
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
